FIL60IN
                                                                           1STHOUSTON.
                                                                              COURT OFTEXAS
                                                                                       ****

              CAUSE NQS.01-13-0041 5-CR; 01-13-0OVI6-CR; 01-13-0041 7-CR                  1KlC
                                                                           CHB.STOPHf *"^
JAVIER NOEL CAMPOS                         *          IN THE COURT OF APPEALS
Petitioner                                 *                               CLERK.
VS.                                       *           FIRST JUDICIAL DISTRICT

THE STATE OF TEXAS                        *                    TEXAS
Respondent                                *


             MOTION FOR EXTENSION OF TIME TO FILE SUPPLEMENTAL BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW,JAVIER NOEL CAMPOS,Petitioner in the above entitled and numbered

cause and respectfully moves this Honorable Court to extend the time to file

a supplemental brief on remand from the Court of Criminal Appeals and mould

show the court the following:

                                          I

;'    Petitioner filed' a petition for discretionary review on April 22,2015,under

cause nos.PD-005^-15;PD-0055-15;PD-0056-15. The Court of Criminal Appeals gran

ted the PDR on July 29,2015,and remanded this cause to the Court of Appeals,

First Judicial District for reconsideration in accordance with the courts

opinion.
                                          II


      The current deadline for filing a supplemental brief in support of petitio

ners remaining meritous issue is October 1, 2015.

                                         Ill


      Petitioner currently represents himself pro se. He has no training in the

field of law and needs additional time to read case      law and conduct his own


research in order to properly prepare and file an effective supplemental brief.

                                          IV


      This motion is in the interest of justice and is not meant to delay the

proceedings. Petitioner respectfully requests an additional 30 days(30).
                                       PRAYER


    WHEREFORE PREMISES CONSIDERED.Petitioner respectfully prays that this

Honorable court grant Petitioners request for an additional         (30) days to

file his supplemental brief.

                                                        Respectfully submitted


                                                    JAVIER NOEL CAMPOS
                                                        PETITIONER PRO SE
                                                    TDCJ ID-1B54678
                                                        3060 FM 3514 STILES UNIT
                                                        BEAUMONT,TEXAS 77705



                               CERTIFICATE OF SERVICE

i   I,Javier Noel Campos,do hereby certify that a true and correct copy of the
    above and foregoing motion,has been forwarded by U.S Mail.to the State
    Prosecuting Attorney.P.O.Box 12405,Austin Texas , 78711,and the District
    Attorney for Harris County,1201 Franklin,ste 600 Houston Texas,77002.

signed this 14th day of September 2015.



                                                        Javier Noafl
                                                                18& Campos
                                                                     Came
                                                        # 1854678
                                                        petitioner pro se
               CAUSE NOS. 01-13-00415-CR:01-13-00416-CR;01-13-OQ417-CR


JAVIER NOEL CAMPOS                                   IN THE COURT OF APPEALS
                                          *
Petitioner                                *


                                                     FIRST JUDICIAL DISTRICT
VS

THE STATE OF TEXAS
                                                     HOUSTON TEXAS
Respondent


                                          ORDER



     On this          day of              2015,came to be heard and having consid

ered the Petitioners Motion For Extension Of Time To File A Supplemental Brief

on the merit(s),the court hereby says the motion shall be:

                       GRANTED

                        DENIED



signed this           day of              ,2015,




                                                     JUDGE PRESIDING
                                                                               FILED IN
                                                                       1ST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                    SEPT 14,2015
CHRISTOPHER A.PRINE                                                        SEP l6 2015
CLERK
FIRST COURT OF APPEALS
                                                                               ^_
                                                                       CHRISTOPhlEB A PRINE

301 FANNIN STREET                                                     CLERK-
HOUSTON TEXAS ,77002

RE:    JAVIER NOEL CAMPOS V STATE OF TEXAS
       CAUSE NUMBERS,01-13-00415-CR,01-13-00416-CR,01-13-00417-CR

DEAR    CLERK:

       Please find enclosed,petitioners motion for extension of time to file a

supplimental brief. Please file it and bring it to the attention of the court.

I also ask that you notify me of the courts ruling on same said motion.

       In addition,please date stamp this letter and return to me at the address

below. Thank You in advance for all your time and attention to this matter and

I anticipate hearing from you.




                                                             Respectfully ([ £_^~ys?*L5*
                                                      JAVIER NOEL CAMPOS

                                                      TDCJ   ID 185<t67B

                                                      3060 FM 3514

                                                      STILES UNIT

                                                      BEAUMONT, TEXAS 77705
X!
m



m


     n